Exhibit 10.9
SECOND AMENDMENT TO SECURED CONVERTIBLE DEBENTURE
 
SECOND AMENDMENT, dated as of February 8, 2012 and effective retroactively, to
SECURED CONVERTIBLE DENBENTURE, made by and between PROGREEN PROPERTIES, INC., a
Delaware corporation (the “Company”) and RUPES FUTURA AB (the
“Lender”).  Capitalized terms used herein and not otherwise defined herein shall
have the meaning assigned to such term in the Debenture.
 
WHEREAS, the Company and the Lender are parties to that certain Secured
Convertible Debenture, dated November 5, 2009, (the “Debenture”) pursuant to
which the Company has borrowed the amount of $500,000 from the Lender;  and
 
WHEREAS, the Company and the Lender entered into a First Amendment to the
Debenture on December 14, 2011, providing for amendments relating to payment of
interest on the Debenture; and
 
WHEREAS, the Company and the Lender have agreed to further amendments relating
to the payment of interest on the Debenture; and
 
WHEREAS, in accordance with the terms and conditions of the Debenture, the
Company and the Lender hereby approve the amendment of the Debenture as set
forth herein.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein, the parties agree as follows:
 
1.           By their respective execution of this Agreement, the Company and
the Lender agree that Section 1 of the Debenture is hereby amended to read in
its entirety as follows:
 
“1. Rate and Payment of Interest. The principal balance of this Debenture shall
bear interest at a fixed rate per annum equal to thirteen and one-half percent
(13.5%), payable annually in arrears. Interest shall commence to accrue on the
date hereof. Interest payments shall be payable in shares of Common Stock of the
Company, par value $.0001 per share ("Common Stock"), valued at the Conversion
Price as of the due date of the interest payment; provided however, that the
Company, at its sole option, may elect to pay any interest payment hereunder in
cash, such cash interest payment to be payable no later than One Hundred Eighty
(180) days following the original interest payment due date. If this Debenture
is prepaid pursuant to the terms of Section 3 hereof, the prepayment sum shall
include all unpaid interest accrued through the date of prepayment paid, at the
sole option of the Company, either (x) in cash or (y) in shares of Common Stock
at the Conversion Price as of the date of prepayment.
 
2.           Except as expressly provided herein, the Debenture shall continue
in full force and effect.
 
IN WITNESS WHEREOF, the Company and the Lender have executed this Second
Amendment as of the date set forth above.
 

  PROGREEN PROPERTIES, INC.           By: /s/ Jan Telander     Name: Jan
Telander     Title: President           LENDER: RUPES FUTURA AB           By:
/s/ Henrik Sellmann     Name: Henrik Sellmann     Title: Managing Director  

 